ACCEPTED
                                                                                          13-15-00493-CR
                                                                          THIRTEENTH COURT OF APPEALS
                                                                                 CORPUS CHRISTI, TEXAS
                                                                                   11/20/2015 10:07:07 AM
                                                                                         Dorian E. Ramirez
                                                                                                    CLERK

                                Travis Berry
                             Attorney at Law
                                                         FILED IN
                              P.O. Box 6333      13th COURT OF APPEALS
                                              CORPUS CHRISTI/EDINBURG, TEXAS
                        Corpus Christi, Texas 78466
                                                 11/20/2015 10:07:07 AM
                                                            DORIAN E. RAMIREZ
Tel. 361-673-5611 / Fax 361-442-2562                         travisberrylaw@gmail.com
                                                                  Clerk


                                 November 20, 2015

Court of Appeals
Thirteenth District
901 Leopard - 10th Floor
Corpus Christi, Texas 78401

      Re:    Ashley Garcia v. State of Texas
             Cause No. 13-15-00493-CR
             Letter on Anders brief & Kelly v. State compliance

To this Honorable Court:

      In compliance with Kelly v. State, 436 S.W.3d 313, 319 (Tex. Crim. App.
2014), counsel for Appellant Ashley Garcia - on the 18th of November, 2015, -
conveyed and provided the following to Appellant via U.S. Mail:

(1) notified appellant that I filed an Anders brief and a motion to withdraw;

(2) provided appellant with copies of both the Anders brief and the motion;

(3) informed Appellant of her rights to file a pro se response, to review
the record preparatory to filing that response, and to seek review from the Texas
Court of Criminal Appeals if this Court concludes that the appeal is frivolous;

(4) supplied appellant with a form motion for pro se access to the appellate record;

(5) informed appellant she has thirty (30) days to file her pro se response to my
Motion to Withdraw; and
(6) informed appellant she has ten (10) days to file his Pro Se Motion for Access to
the Appellate Record prepared for his signature with the Court’s address provided.

       In addition to noticing Appellant of these issues on November 18, 2015, and
providing copies of the Anders brief, the motion to withdraw, and Appellant’s form
for pro se access to the appellate records, undersigned will also forward a copy of
this letter to Appellant to assure that she is on notice of her rights to challenge my
withdrawal, notice of her rights to proceed pro se on direct appeal, how to get the
records on appeal if she so desires to continue pro se, the requisite form to obtain
those records, on notice of the 10 day deadline to request her records on appeal,
and on notice of her 30 day deadline to file a pro se response to the motion to
withdraw.

       Please contact me if any further actions need be taken in the filing of the
Anders brief and my motion to withdraw to comply with Kelly v. State. Thank you
for your assistance.

                                              Respectfully,

                                              /s/ Travis Berry
                                              Travis Berry

xc:   Douglas Norman                                                        Via email
      Chief Appellate Counsel - Nueces County District Attorney

      Ashley Garcia                                                    Via U.S. Mail
      TDC: : 02024708
      Plane State Jail
      904 FM 686
      Dayton, TX 77535